ACCEPTED
                                                                                    04-15-00074-CV
                                                                         FOURTH COURT OF APPEALS
                                                                              SAN ANTONIO, TEXAS
                                                                                4/9/2015 3:06:43 PM
                                                                                      KEITH HOTTLE
                                                                                             CLERK



                         CAUSE NO. 04-15-00074-CV
                                                                 FILED IN
                                                          4th COURT OF APPEALS
                                                           SAN ANTONIO, TEXAS
       IN THE COURT OF APPEALS FOR THE                FOURTH   COURT
                                                          4/9/2015 3:06:43 PM
      OF APPEALS DISTRICT OF TEXAS, SAN               ANTONIO, TEXAS
                                                            KEITH  E. HOTTLE
                                                                  Clerk



                               STACEY SCOTT,
                                   Appellant

                                       vs.


    LARRY FURROW AND KELLER WILLIAMS LEGACY GROUP,
                                   Appellees


               ON APPEAL FROM THE 25TH JUDICIAL
         DISTRICT COURT OF GUADALUPE COUNTY, TEXAS
                          CAUSE NO. 13-1125-CV-A



     NOTICE OF LEAD APPELLATE COUNSEL FOR APPELLEES



TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS OF
THE STATE OF TEXAS, SAN ANTONIO, TEXAS:

      NOW COME LARRY FURROW and KELLER WILLIAMS LEGACY

GROUP, Appellees in this cause, and notify this Honorable Court and all parties


hereto that Vaughan E. Waters of the firm ofThornton, Biechlin, Segrato, Reynolds


& Guerra, L.C, 100 N.E. Loop 410, Suite 500, San Antonio, Texas 78216 is hereby


designated as lead appellate counsel for Appellees in this matter; and all


correspondence and pleadings should be directed to the undersigned.
                                     Respectfully submitted,


                                     THORNTON, BIECHLIN, SEGRATO,
                                        REYNOLDS & OUERRA, L.C.
                                     100 N.E. Loop 410, Suite 500
                                     San Antonio, Texas 78216-4741
                                     Telephone: (210) 342-5 5 5 5
                                     Facsimile: (210) 525-0666
                                     vwaters@thorntonfirm.com


                                     By: sA/raughan E. Waters
                                           Scott F. Cline
                                           State Bar No. 043 945 00
                                           scline@thorntonfirm. corn
                                           Vaughan E. Waters
                                           State Bar No. 20916700
                                           vwaters@thorntonfirm.com
                                           Attorneys for Appellees



                        CERTIFICATE OF SERVICE

      A true and correct copy of the above and foregoing instrument has been
forwarded to the undersigned party on the 9th day of April, 2015:

     Via facsimile to 512/271-6806
     Ms. TraciaY. Lee
     Tracia Y. Lee, PLLC
     P.O. Box 171022
     Austin, TX 78717

     Attorney for Appellant



                                     sA^aughan E. Waters
                                     Vaughan E. Waters